DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the guide unit that is provided slidably… with a height… being adjustable (of claim 6), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada US 2006/0017219 (“Yamada”).
 	Regarding claim 1, Yamada disclosed a discharge unit (28) that loads a sheet to be discharged thereon along a loading surface (including 7), the loading surface being provided at a predetermined first inclination angle with respect to a discharge direction, so that a top of a discharged sheet comes into contact with the loading surface, the discharge unit comprising: 
 	a guide unit (11) provided on the loading surface at a second inclination angle with respect to the loading surface, so as to partially lift up the loaded sheet from the loading surface (Figures 1 and 2).  
 	Regarding claim 2, Yamada disclosed the guide unit is provided at a central position in a direction orthogonal to the discharge direction on the loading surface (see central guide member 11 in Figure 2).

 	Regarding claim 4, Yamada disclosed the loading surface and the guide unit are provided in such a manner that a sum of a discharge angle for discharging the sheet, the first inclination angle, and the second inclination angle becomes such an angle that the sheet does not roll back (see at least Figure 4, and MPEP 2115).  
  	Regarding claim 5, Yamada disclosed each of the first inclination angle and the second inclination angle is an angle such that a sheet is not deformed by a contact with the loading surface (see at least Figure 4 and MPEP 2115).
 	Regarding claim 6, the guide unit is 12 and 7a instead of 11a.  Thus, Yamada disclosed the guide unit is provided slidably in the discharge direction of the sheet along the loading surface, with a height from the loading surface being adjustable (compare Figures 4 and 5).

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD J SANDERS/Primary Examiner, Art Unit 3658